Order entered March 4, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-01364-CR

                               CARLOS MEDRANO, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 2
                                   Dallas County, Texas
                            Trial Court Cause No. F12-40354-I

                                            ORDER
       The reporter’s record is overdue. When it was not filed, we notified court reporter Mary

Snider by postcard dated January 2, 2019 and directed her to file (1) the reporter’s record, (2)

written verification that no hearings were recorded, or (3) written verification that appellant has

not requested the reporter’s record by February 1, 2019.            To date, we have had no

communication from Ms. Snider, and the reporter’s record has not been filed. The clerk’s

record, filed January 4, 2019, contains written verification that appellant (1) is indigent and (2)

requested preparation of the reporter’s record on November 16, 2018.

       We ORDER the complete reporter’s record filed within FOURTEEN DAYS of the date

of this order. We caution Ms. Snider that the failure to do so will result in the Court taking
whatever remedies it has available to ensure that these appeals proceed in a timely fashion,

which may include ordering that she not sit until the complete reporter’s record is filed.

       We DIRECT the Clerk to send copies of this order to the Honorable Nancy Kennedy,

Presiding Judge, Criminal District Court No. 2; Mary Snider, official court reporter, Criminal

District Court No. 2; and to counsel for all parties.




                                                        /s/   ROBERT D. BURNS, III
                                                              CHIEF JUSTICE